Citation Nr: 1604702	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-35 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, mood disorder not otherwise specified (NOS), depressive disorder NOS, adjustment disorder, and major depressive disorder, to include as secondary to tinnitus, bilateral hearing loss, and/or a low back disability.

3. Entitlement to service connection for acoustic neuroma.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, to include as secondary to hearing loss and/or tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1976 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a March 2014 decision, the Board reopened the Veteran's claim of entitlement to service connection for a low back disorder, and remanded the claims of entitlement to service connection for a low back disorder and for depression for further development.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

In his August 2010 claim, the Veteran stated he was seeking service connection for depression.  The Veteran's VA treatment records include diagnoses of mood disorder not otherwise specified (NOS), depressive disorder NOS, adjustment disorder, and major depressive disorder (MDD).  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include depression, mood disorder NOS, depressive disorder NOS, adjustment disorder, and MDD.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Muskogee VA Medical Center dated May 2011 to December 2011, a December 2013 appellate brief, and a November 2014 notification the Veteran did not appear for a VA mental health examination; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to service connection for an acquired psychiatric disorder, acoustic neuroma, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current low back disability is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a low back disability was incurred in active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  The Veteran's VA treatment records include diagnoses of degenerative disc disease of the lumbar spine and intervertebral disc syndrome.  See November 2014 VA examination report; May 2010 VA examination report.

The Board finds the second Shedden element is also met.  The Veteran's service treatment records reflect that during his active duty service, the Veteran complained several times of pain in his lower back, and a right sacroiliac joint strain was diagnosed.  See, e.g., August 1988 service treatment record; January 1985 service treatment record; May 1983 service treatment records and physical therapy consultation.  In an October 1983 Report of Medical History, the physician noted the Veteran suffered from recurrent back pain.

Finally, the Board finds the third element under Shedden, a nexus between the in-service injury and the current disability, is also satisfied.  

The Veteran contends that his low back disability and pain began during his active duty service, to include as related to his physically-demanding work as a heavy-wheeled vehicle mechanic, and that his back pain has continued ever since service.  See, e.g., February 2012 representative statement; August 2010 substantive appeal. 

Upon VA examination in May 2010, the VA examiner noted the Veteran's report that he began having back pain during his active duty service in 1983, and his statement that he continued to have lower back pain after he left service.  The May 2010 VA examiner noted the Veteran's treatment in 1983 for pain in his low back as reflected in his service treatment records, but noted that upon the Veteran's separation examination in 1990 no back disability was noted, and the Veteran denied back pain.  The May 2010 VA examiner opined it was less likely as not the Veteran's current back disability is related to his back injury in service because there was no documentation of symptoms, diagnoses, or treatment for back pain between 1983 and 2003, and therefore chronicity of the back pain linking the service-related injury to the present back pain was not established.

Upon VA examination in November 2014, the VA examiner noted the Veteran's report that his back pain began during active duty service due to repetitive military activity working as a diesel mechanic.  The examiner noted the Veteran's in-service treatment for back pain in 1983, including a notation in the October 1983 Report of Medical History of "3 [year] [history] of chronic back problems."  The November 2014 VA examiner opined it is at least as likely as not that the Veteran's current back pathology is a continuum of the chronic back issues documented in service.

The November 2014 VA examiner's opinion is generally supportive of the Veteran's claim.  The negative nexus opinion by the May 2010 VA examiner is based upon her review of the Veteran's records and her examination of the Veteran, however, she did not address the competent lay evidence of record regarding the Veteran's back pain since his separation from service.  Instead, she appeared to rely solely upon the normal separation examination, and the lack of contemporaneous medical records regarding back symptoms after service.  The Veteran has provided competent testimony that he has experienced back pain during and since his active duty service.

As the evidence for and the evidence against the Veteran's claim is at the least in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's active duty service and his current low back disability.  Accordingly, the Board finds that a grant of service connection is warranted for a low back disability.


ORDER

Entitlement to service connection for a low back disability is granted.


REMAND

Acquired Psychiatric Disorder

In his August 2010 claim, the Veteran stated he believes his current depression is related to his service-connected tinnitus.  VA treatment notes also indicate a possible connection between the Veteran's reported depression and his service-connected hearing loss, as well as chronic pain related to his now service-connected low back disability.  See, e.g., July 2010 mental health note; July 2010 suicide risk assessment note; April 2010 mental health note; April 2010 SATP consult.  Upon VA examination in November 2010, the VA examiner opined that it is less likely as not the Veteran's depression is caused by his service-connected hearing loss and tinnitus; however, the November 2010 VA examiner did not address whether the Veteran's current acquired psychiatric disorder may be aggravated by his hearing loss and/or tinnitus.  Further, no medical opinion has been obtained regarding whether the Veteran's current acquired psychiatric disorder is caused or aggravated by his service-connected low back disability.

The Veteran also contends that his current acquired psychiatric disorder may be directly related to his active duty service, to include chronic pain, a diagnosis of a sexually transmitted disease at a young age, and the use of Antabuse for alcohol abuse.  See December 2015 videoconference hearing testimony; February 2012 representative statement.  In a January 2014 primary care note, the Veteran indicated he "saw many bad things" while he was in Germany, that he "went through some traumatic events in his life that [are] related to his military service," and he thinks he has posttraumatic stress disorder (PTSD).  Upon his December 2015 hearing before the Board, the Veteran described feeling unwanted after being "booted out" of the service after 14 years due to a force reduction.  The Veteran further testified that he has experienced depressive symptoms continuously since his active duty service.  

In accordance with the Board's March 2014 remand instructions, the Veteran was scheduled for a VA mental health examination in November 2014, but he failed to appear.  The Veteran testified before the Board that he did not receive notice of this examination, and he did appear for a VA back examination in November 2014.  On remand, the AOJ should undertake appropriate efforts to obtain the Veteran's service personnel records, to include regarding the circumstances of his separation from active duty service, as well as regarding any treatment for alcohol abuse during service.  The AOJ should then afford the Veteran a new VA examination to determine the nature and etiology of any current acquired psychiatric disorder.

Acoustic Neuroma and Headaches

In January 2015, the Veteran was informed of the RO's January 2015 rating decision denying entitlement to service connection for acoustic neuroma, and confirming and continuing its previous denial of service connection for headaches, including as secondary to hearing loss and/or tinnitus.  In February 2015, VA received the Veteran's notice of disagreement with these decisions.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement with these issues.  

Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding service personnel records.  Efforts to obtain these records should be documented in the evidentiary record.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since August 2010.

The examiner should address the diagnoses of depression, mood disorder NOS, depressive disorder NOS, adjustment disorder, and MDD in the Veteran's VA treatment records and upon VA examination.

The examiner should also address the Veteran's statement to his primary care physician in January 2014 that he thinks he may have PTSD.

b) For each acquired psychiatric disorder that is currently shown or that has been manifested at any time since August 2010, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

c) For each acquired psychiatric disorder that is currently shown or that has been manifested at any time since August 2010, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused by the Veteran's service-connected bilateral hearing loss, tinnitus, and/or low back disability, to include chronic pain.

d) For each acquired psychiatric disorder that is currently shown or that has been manifested at any time since August 2010, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by the Veteran's service-connected bilateral hearing loss, tinnitus, and/or low back disability, to include chronic pain.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate.  The AOJ should ensure that the VA examination report complies with the Board's remand instructions.

5. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to service connection for acoustic neuroma, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

6. After the above development has been completed, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


